Citation Nr: 0617890	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  00-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs Dependency and Indemnity 
Compensation in the amount of $72,088.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1971.  

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an adverse decision by the Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the claims in 
December 2001 and August 2003.


REMAND

Appellate review by the Board at this time is frustrated as 
the appellant's VA home loan guaranty file has not been 
associated with the claims folder.  The contents of the VA 
home loan guaranty file include pertinent evidence of record 
as discussed in the Board's December 2001 remand.  The Board 
has been unsuccessful in locating this folder 
administratively, and the case must be remanded to the agency 
of original jurisdiction to take the necessary steps to 
locate and associate the appellant's VA loan guaranty folder 
with the claims folder.

Accordingly, this case is REMANDED to the agency of original 
jurisdiction, via the Appeals Management Center (AMC) in 
Washington, D.C., for the following action:

1.  Associate the appellant's VA home loan 
guaranty folder with the claims folder.

2.  Thereafter, readjudicate the claim on appeal.  
If any benefit on appeal remains denied, provide 
the appellant and her representative, if any, a 
supplemental statement of the case (SSOC) and 
allow an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



